Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.25 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK X : E.ON AG, E.ON ZWÖLFTE VERWALTUNGS GmbH : and BKB AG, : Plaintiffs, : 06 Civ. 8720 (DLC) : -v- : OPINION AND ORDER : ACCIONA, S.A. and FINANZAS DOS, S.A., : Defendants. : : X Appearances: For Plaintiffs: Rory O. Millson Rowan D. Wilson Gary A. Bornstein Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, NY 10019 For Defendants: Theodore N. Mirvis Rachelle Silverberg Stephen R. DiPrima William Savitt Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, NY 10019-6150 DENISE COTE, District Judge: A tender offer battle is ongoing in Spain, but not without active litigation in the Southern District of New York. German plaintiffs have brought suit against Spanish defendants, accusing them of violating United States securities laws when they acquired over 13% of a Spanish issuers stock by purchasing it from investors in this country and abroad. The plaintiffs seek to have the defendants buying program - which ran for less than two hours - declared an unconventional tender offer, even though it would not be classified as a tender offer in Spain. The plaintiffs hope to obtain court-ordered rescission of the sales and thereby neutralize the defendants in the tender offer battle for the issuers stock that plaintiffs are waging in Spain. The defendants have moved to dismiss the plaintiffs claim, which is pleaded under Section 14(d), 15 U.S.C. § 78n(d) (Section 14(d)) and Section 14(e), 15 U.S.C. § 78n(e) (Section 14(e)) of the Securities Exchange Act of 1934 (Exchange Act). Most notably, the motion raises the issue of the extent to which the unconventional tender offer doctrine has survived the significant revisions made to the tender offer regulations in 2000, particularly in the context of a cross-border transaction in which an investor takes a stake in a foreign private issuer. As this Opinion explains, the plaintiffs have succeeded in showing that there is subject matter jurisdiction over this dispute, and have stated a claim under Section 14. The review of the merits of plaintiffs claims and their request for rescission - which defendants urge this Court to undertake now - must await future proceedings. The European companies are engaged in a battle for control of Spains largest electrical utility, Endesa, S.A. (Endesa), 2 a company whose shares are traded in the United States as American Depository Shares (ADSs). See E.ON AG, v. Acciona, S.A. , No. 06 Civ. 8720 (DLC), 2, at *1 n.2 (S.D.N.Y. Nov. 20, 2006) (November 20 Opinion) (describing ADS system). Plaintiffs E.ON AG, E.ON Zwölfte Verwaltungs GmbH and BKB AG (collectively E.ON) are German power and gas companies that have announced their intention to make a tender offer for Endesa. Defendants Acciona, S.A. and Finanzas, S.A. (collectively Acciona) are Spanish and international corporations engaged in the development and management of infrastructures, services, and renewable energies. They acquired over 10% of the equity of Endesa through a block trade on the Madrid stock exchange. E.ON contends that Acciona was required to file a Schedule TO-T at the time of the stock acquisition because it constituted a tender offer. Among other things, E.ON requests a preliminary injunction enjoining Acciona from purchasing or making any arrangements to purchase any more Endesa securities, requiring Acciona to vote its Endesa shares in the upcoming tender offer battle in proportion to the votes cast by the remaining Endesa shareholders; and requiring Acciona to offer withdrawal rights, through an offer of rescission open for twenty days, to all shareholders who sold shares to Acciona in response to the alleged Acciona tender offer. 3 Background The battle for control of Endesa has already been described in the November 20 Opinion, 2, and in a second Opinion issued in a related case, Gas Natural v. E.ON AG , No. 06 Civ. 13607 (DLC), 2(S.D.N.Y. Dec. 19, 2006) (December 19 Opinion). The following facts are drawn from the complaint in the instant lawsuit and the parties submissions on both the defendants motion to dismiss the plaintiffs Section 14 claim and the plaintiffs amended motion for a preliminary injunction. The submissions include five depositions, 1 an expert declaration on Spanish law by Juan Fernández-Armesto, Professor of Commercial Law at the Universidad Pontificia ComillasIcade in Madrid; an expert declaration on Italian law by Carlo Amatucci, Professor of Commercial Law at the University of Naples Federico II; expert declarations from Professor John C. Coffee, Jr., Adolf A. Berle Professor of Law and Director of the 1 The depositions are of Juan Guitard of Banco Santander Central Hispano, S. A. (Santander); Steven L. Dearing of Bear, Stearns & Co. , Inc. (Bear Stearns); Jorge Vega-Penichet, a senior legal officer of Acciona; Dr. Frank Possmeier, vice president of mergers and acquisitions at E. ON AG; and Dr. Frank Fischer, vice president of international law at E. ON. Bear Stearns and Santander are financial institutions that assisted Acciona in its acquisition of Endesa stock. 4 Center of Corporate Governance at Columbia University Law School; 2 and authenticated documents. A. Gas Natural and E.ON Bids for Endesa On September 5, 2005, Gas Natural SDG, S.A. (Gas Natural), the largest supplier of natural gas in Spain, announced an intention to commence a tender offer for Endesa at 22 per share, which was below the price at which Endesas shares were trading at the time. Endesa strongly opposed Gas Naturals bid. On February 21, 2006, E.ON announced its intention to launch a competing all cash tender offer for Endesa securities for 27.5 per share, worth a total of 29.1 billion. While Endesa has not made a formal recommendation on E.ONs proposed bid, on March 8, it filed with the Securities and Exchange Commission (SEC) a Schedule 14D-9A in which it officially recommended that its shareholders reject Gas Naturals offer. 2 Expert testimony on issues of American law is properly considered regarding sophisticated aspects of a regulatory system and ordinary practices in an industry to the extent that it may help a fact-finder understand, for instance, unfamiliar terms and concepts or the standards of accepted practice. United States v. Jacques Dessange, Inc. , No. S2 99 Cr. 1182 (DLC), 2, at *2 (S.D.N.Y. Mar. 21, 2000). To the extent Professor Coffees affidavits could be read as an effort to invade the province of the court to determine the law or of the fact-finder to draw a legal conclusion, they have been disregarded. 5 Between March 21 and April 26, Gas Naturals bid was enjoined by Spanish courts to resolve, inter alia , antitrust concerns. On July 27, the Spanish National Energy Commission (CNE) approved E.ONs bid subject to nineteen conditions. By November 4, the CNE had lifted each of the conditions to which E.ON objected and on November 16, the Spanish securities regulator, the Comisión Nacional del Mercado de Valores (CNMV), approved E.ONs proposed tender offer. Since there are currently two bidders for Endesa Gas Natural and E.ON the CNMV is required by Spanish law to organize a closed envelope auction. The CNMV will issue a notice permitting Gas Natural and E.ON a single opportunity to submit simultaneously their final, sealed bids for Endesas shares within five days from the date of the CNMVs notice. If there is more than one sealed bid, the CNMV will announce the winner of the sealed bid process the following day. The winner will then be permitted to commence formally its tender offer and acquire Endesa shares. The auction may occur as early as this month. B. Accionas Arrangement with Santander to Purchase Endesa Shares On September 25, Acciona acquired over 13% of Endesas outstanding stock for 32 per share, a price 9% above Endesas 6 closing price on that same day, 29.
